Title: John Jay to John Adams, 19 Aug. 1786
From: Jay, John
To: Adams, John


          
            
              Dr. Sir
            
            

              New York

              19th: August 1786
            
          

          I wrote you on the 7th: of last Month,
            and also on the 18th. of this enclosing some Papers
            respecting an american Vessel seized at Barbadoes by a british Man of War. I have been
            honored with yours of 16th. 25th. and 28th. May and 6th. June last, which with the Papers accompanying them were immediately laid
            before Congress.
          The Situation in which the Want of an adequate Representation had
            for many Months placed Congress, put it out of their Power to decide on several of my
            Reports, some of which were founded on your Letters. These Delays oblige me to leave
            those Letters unanswered, and to leave you without Instructions on Points on which I
            think you should be furnished with the Sentiments of Congress.
          We daily expect to receive the Treaty with Portugal. 217. 163. 375.
            1. 212. 48. 271. 420. 604. 208. 608. 54. 180. 217. 48. 654. 271. 350. 170. 543. 513. 642. 217. 316. 381. 213. 327. 380.—
          You will herewith receive the late Requisition of Congress, their
            Ordinance for the Indian Department and several other printed Papers. A Vessel for
            London has just touched here, and given me an Opportunity of writing you these few
            Lines. I am mortified to write you such Letters, but that must be the Case, until
            Congress enable me to write more particularly and satisfactorily. You want Answers to
            many Questions, and tho’ I am not at a Loss to form a Judgement of what they should be,
            yet my private Sentiments and those of Congress may not coincide.—
          With great and sincere Esteem and Regard, I am, Dr Sir, / Your most obedient Servt.

          
            
              John Jay—
            
          
          
            
              Translation of Cypher
            
          
          
            I have advised that new commissons be Issued to you and Mr. Jefferson.
          
        